Case 1:20-cr-00217-GHW Document 40 File

[2 amearl fh rear Soe ag
eee “
Me

USDC.SDNY

DOCUMENT
ELECTRONICALLY FILED

DOC #:

DATE FILED: p: 101361 203-0

arian
se Se

   

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

~ -_ = = = =- =- =- =- = = =- = = =- _ = x

 

 

UNITED STATES OF AMERICA .
: CONSENT PRELIMINARY ORDER
- Vv. - OF PORFEITURE/
: MONEY JUDGMENT
HEBERTO EMIRO ACEVEDO MOLINA,
20 Cr. 217 (GHW)
Defendant.

WHEREAS, on or about March 17, 2020, HEBERTO EMIRO
ACEVEDO MOLINA (the “defendant”), and another, were charged in a
one-count Indictment, 20 Cr. 217 (GHW) (the “Indictment”), with
conspiracy to commit bank fraud, in violation of Title 18, United
States Code, Section 1349 (Count One};

WHEREAS, the Indictment included a forfeiture allegation
as to Count One of the Indictment, seeking forfeiture to the United
States, pursuant to Title 18, United States Code, Section
982 (a) (2) (A), of any and all property, constituting, or derived
from, proceeds the defendant obtained directly or indirectly, as
a result of the offense charged in Count One of the Indictment,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of the offense charged in Count One of the Indictment
that the defendant personally obtained;

WHEREAS, on or about October 26, 2020, the
defendant pled guilty to Count One of the Indictment, pursuant
to a plea agreement with the Government, wherein the defendant

admitted the
Case 1:20-cr-00217-GHW Document 40 Filed 10/26/20 Page 2 of 5

forfeiture allegation with respect to Count One of the Indictment
and agreed to forfeit, pursuant to Title 18, United States Code,
Section 982(a} (2) (A), a sum of money equal to $11,617 in United
States currency, representing proceeds traceable to the offense
charged in Count One of the Indictment;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $11,617 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Audrey Strauss, Acting
United States Attorney, Assistant United States Attorney, Timothy
V. Capozzi of counsel, and the defendant, and his counsel, Mark
Gombiner, Esq., that:

1. As a result of the offense charged in Count One of
the Indictment, to which the defendant pled guiity, a money

judgment in the amount of $11,617 in United States currency (the
Case 1:20-cr-00217-GHW Document 40 Filed 10/26/20 Page 3 of 5

“Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count One of the Indictment that the
defendant personally obtained, shall be entered against the
defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, HEBERTO
EMIRO ACEVEDO MOLINA, and shall be deemed part of the sentence of
the defendant, and shail be included in the judgment of conviction
therewith.

3. All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance to the “United States Marshals Service",
and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,
New York, New York 10007 and shall indicate the defendant’s name
and case number.

4. The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such

forfeited property.
Case 1:20-cr-00217-GHW Document 40 Filed 10/26/20 Page 4 of5

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Ruie 32.2{b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure,

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney's
Office, One St. Andrew's Plaza, New York, New York 10007.

9. The signature page of this Consent Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

 

 
Case 1:20-cr-00217-GHW Document 40 Filed 10/26/20 Page 5of5

counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:

AUDREY STRAUSS

Acting United States Attorney for the
Southern District of New York

 

 

lee ,
Le :
By: me Oy 10/26/20
TIMOTHY V. CAPOZZT DATE

Assistant United States Attorney
One St. Andrew’s Plaza

New York, NY 10007

(212}637-2404

HEBERTO EMIRO ACEVEDO MOLINA

 

(J Le /ro2n

 

 

By:
HEBERZO/ EMERO ACEVEDO MOLINA DATE
By: ie _/ [6724S 2,
MARK GOMBINER, ESQ. DATE
Attorney for Defendant
Federal Defenders of New York
52 Duane St
New York, NY 10007
SO ORDERED:

PIM pepe C2 8oe AE TO BO

HONORABLE. GREGORY H. WOODS DATE
UNITED STATES DISTRICT JUDGE

 

 
